 

SEVENTH AMENDMENT TO REVOLVING LOAN AGREEMENT

 

THIS SEVENTH AMENDMENT TO REVOLVING LOAN AGREEMENT (this “Amendment”) is made
and entered into as of August 26, 2016, by and between WSI INDUSTRIES, INC., a
Minnesota corporation (the “Borrower”), and BMO HARRIS BANK N.A., a national
banking association, successor by merger to M&I Marshall & Ilsley Bank (the
“Bank”).

 

RECITALS:

 

A. The Borrower and the Bank are parties to a certain Loan Agreement dated
February 1, 2011, as amended by an amendment dated February 1, 2012, an
amendment dated January 30, 2013, an amendment dated January 31, 2014, an
amendment dated January 26, 2015, an amendment dated November 27, 2015 and an
amendment dated February 28, 2016 (as so amended, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

 

B. The Borrower has requested that the Bank amend certain provisions of the Loan
Agreement and the Bank has agreed to do so upon the terms and subject to the
conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1. Delivery of Documents. At or prior to the execution of this
Amendment, and as a condition precedent to the effectiveness of this Amendment,
the Borrower shall have satisfied the following conditions and delivered or
caused to be delivered to the Bank the following documents each dated such date
and in form and substance satisfactory to the Bank and duly executed by all
appropriate parties:

 

(a) This Amendment.

 

(b) An Acknowledgment of Guarantors, duly executed by each Guarantor.

 

(c) A copy of the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Amendment certified
as true and accurate by an officer of the Borrower, along with a certificate of
such officer which (i) certifies that there has been no amendment to either the
Articles of Incorporation or the Bylaws of the Borrower since true and accurate
copies of the same were last delivered and certified to the Bank, and that said
Articles of Incorporation or the Bylaws remain in full force and effect as of
the date of this Amendment, (ii) identifies each officer of the Borrower
authorized to execute this Amendment and any other instrument or agreement
executed by the Borrower in connection with this Amendment, and (iii) sets forth
specimen signatures of each officer of the Borrower referred to above and
identifies the office or offices held by such officer.

 

(d) Such other documents or instruments as the Bank may reasonably require.

 

 

 

 

Section 2. Amendments to Loan Agreement.

 

(a) Financial Statements. Clauses (a) and (b) of Section 5.01 of the Loan
Agreement is amended to replace each reference to “Section 5.08 through 5.11
hereof” with reference to “Section 5.08 through 5.11 and Section 5.16 hereof”.

 

(b) Year-to-Date EBITDA. Section 5.10 of the Loan Agreement is amended and
restated in its entirety to read as follows:

 

Section 5.10 Minimum Fiscal Year-to-Date EBITDA. The Borrower will maintain its
EBITDA during each fiscal year-to-date period set forth below, at not less than
the amount set forth opposite such period:

 

Fiscal Year-to-Date Period Ending  Amount Last Sunday in August 2016 
$1,750,000  Last Sunday in November 2016  $275,000  Last Sunday in February
2017  $475,000  Last Sunday in May 2017  $1,000,000 

 

(c) Quarterly Fixed Charge Coverage Ratio. Section 5.11 of the Loan Agreement is
amended and restated in its entirety to read as follows:

 

Section 5.11 Quarterly Fixed Charge Coverage Ratio. Beginning on the fiscal
quarter ended on the last Sunday of August in 2017, and for so long as the
Revolving Note shall remain unpaid or the Lender shall have any Commitment
hereunder, Borrower shall maintain a quarterly Fixed Charge Coverage Ratio,
tested quarterly as of the end of each fiscal quarter of Borrower (based upon a
fiscal year end of the last Sunday in August, and fiscal quarter ends on the
last Sunday of each of November, February, May and August) for the most
recently-ended four fiscal quarters of Borrower preceding each such testing
date, of not less than 1.20 to 1.00 as of the end of each such testing period,
determined in accordance with generally recognized accounting principles
consistently applied.

 

The term “Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a)
Borrower’s EBITDA, plus non-cash stock option expenses, minus unfinanced capital
expenditures, minus dividends, minus taxes paid in cash; to (b) scheduled
principal and interest payments due on all Debt of the Borrower; determined in
each case, for such the four fiscal quarter period ending on such date.

 

(d) Maximum Capital Expenditures. Article V of the Loan Agreement is amended to
insert new Section 5.16 to the end thereof to read as follows:

 

Section 5.16 Maximum Capital Expenditures. So long as the Revolving Note shall
remain unpaid or the Bank shall have any Commitment hereunder, the Borrower
shall not permit capital expenditures, as determined at the end of each fiscal
quarter end, to exceed $350,000 in the aggregate for any fiscal year, beginning
with the 2017 fiscal year.

 

(e) Cash Collateral Account. Article V of the Loan Agreement is amended to
insert new Section 5.17 to the end thereof to read as follows:

 

- 2 -

 

 

Section 5.17 Cash Collateral Account. The Borrower shall pledge and deposit with
Bank, for the benefit of the Bank, cash in the aggregate amount of $1,250,000
into a deposit account maintained by the Bank at the Bank (the “Cash Collateral
Account”). The Cash Collateral Account shall at all times be under the sole
dominion and control of the Bank. The Borrower hereby acknowledges and agrees
that (i) the Borrower has no right of withdrawal from the Cash Collateral
Account, (ii) the funds on deposit in the Cash Collateral Account shall at all
times be collateral security for all of the obligations and indebtedness under
the Loan and (iii) the funds on deposit in the Cash Collateral Account are
subject to all rights and remedies available to the Bank under this Agreement,
including, among others, the right of the Bank to offset any credit balance
against any of the obligations and indebtedness under the Loan or hold such
credit balance as collateral for such obligations or indebtedness.

 

Section 3. Representations; No Default. The Borrower represents and warrants
that: (a) the representations and warranties of the Borrower contained in
Article IV of the Loan Agreement are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (b) the Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by the Borrower in connection herewith, (c) neither this Amendment nor
the agreements contained herein contravene or constitute an Event of Default
under the Loan Agreement or the Revolving Note or a default under any other
agreement, instrument or indenture to which the Borrower is a party or a
signatory, or any provision of the Borrower’s Articles of Incorporation or
Bylaws or, to the best of the Borrower’s knowledge, any other agreement or
requirement of law, or result in the imposition of any lien or other encumbrance
on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank, (d) no
consent, approval or authorization of or registration or declaration with any
party, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of this Amendment or
other agreements and documents executed and delivered by the Borrower in
connection herewith or the performance of obligations of the Borrower herein
described, except for those which the Borrower has obtained or provided and as
to which the Borrower has delivered certified copies of documents evidencing
each such action to the Bank, (e) no events have taken place and no
circumstances exist at the date hereof which would give the Borrower grounds to
assert a defense, offset or counterclaim to the obligations of the Borrower
under the Loan Agreement, the Revolving Note or any of the other Loan Documents,
(f) there are no known claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which the Borrower may have or claim to have against the Bank, which
might arise out of or be connected with any act of commission or omission of the
Bank existing or occurring on or prior to the date of this Amendment, including,
without limitation, any claims, liabilities or obligations arising with respect
to the indebtedness evidenced by the Revolving Note, and (g) no Event of Default
has occurred and is continuing under the Loan Agreement or the Revolving Note.

 

Section 4. Affirmation, Further References. The Bank and the Borrower each
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement (except as amended by this Amendment) and of each of the
other Loan Documents shall remain unmodified and in full force and effect. All
references in any document or instrument to the Loan Agreement is hereby amended
and shall refer to the Loan Agreement, as amended by this Amendment.

 

- 3 -

 

 

Section 5. Severability. Whenever possible, each provision of this Amendment and
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective, valid and enforceable under the applicable law of any jurisdiction,
but, if any provision of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

Section 6. Successors. This Amendment shall be binding upon the Borrower, the
Bank and their respective successors and assigns, and shall inure to the benefit
of the Borrower, the Bank and to the respective successors and assigns of the
Bank.

 

Section 7. Costs and Expenses. The Borrower agrees to reimburse the Bank, upon
execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Bank) incurred
in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrower under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

 

Section 8. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

Section 9. Counterparts; Digital Copies. This Amendment may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (pdf) of this signed Amendment shall be deemed to be
an original thereof.

 

Section 10. Release of Rights and Claims. Borrower, for itself and its
successors and assigns, hereby releases, acquits, and forever discharges Bank
and its successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which Borrower may have against Bank.

 

Section 11. Governing Law. This Amendment shall be governed by the internal laws
of the State of Minnesota, without giving effect to conflict of law principles
thereof.

 

Section 12. No Waiver. Nothing contained in this Amendment (or in any other
agreement or understanding between the parties) shall constitute a waiver of, or
shall otherwise diminish or impair, the Bank’s rights or remedies under the Loan
Agreement, the Revolving Note or any of the other Loan Documents, or under
applicable law.

 

[signature page follows]

 

- 4 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWER: WSI INDUSTRIES, INC.,   a Minnesota corporation         By /s/ Paul D.
Sheely     Paul D. Sheely, Chief Financial Officer       BANK: BMO HARRIS BANK
N.A.,   a national banking association         By /s/ Kevin Rohrer     Kevin
Rohrer, Vice President

 

[SEVENTH AMENDMENT TO REVOLVING LOAN AGREEMENT SIGNATURE PAGE]

 

 

 

 

